Citation Nr: 0816256	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  07-11 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1944 to 
June 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2008, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  Service connection for a heart disorder was denied by 
unappealed December 1952 and November 1962 rating decisions.  
Multiple unappealed RO rating decisions and final Board 
decisions continued the denial of entitlement to service 
connection for a heart disorder or did not find new and 
material evidence sufficient to reopen a claim for 
entitlement to service connection for a heart disorder.  Most 
recently, an unappealed August 2003 rating decision did not 
find new and material evidence sufficient to reopen a claim 
for service connection for a heart disorder.

2.  Evidence associated with the claims file since the 
unappealed August 2003 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a heart disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a heart disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen a claim for 
entitlement to service connection for a heart disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a re-
adjudication of the veteran's claims, February and March 2006 
letters satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1, 
9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  The letters also requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

In a December 1952 rating decision, the RO denied service 
connection for a heart disorder because no such disability 
was found.  The veteran did not perfect an appeal regarding 
that decision.  The RO decision is final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 (2007).  In an unappealed November 1962 rating 
decision, the RO continued the denial of service connection 
because there was no relationship between a current heart 
disorder and active service.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In a May 1963 rating decision, the RO continued 
the denial of the veteran's claim.  In a March 1965 decision, 
the Board denied service connection, concluding that the 
veteran's heart murmur and heart disease were not aggravated 
by active service and that subacute bacterial endocarditis 
was not incurred in service.  The Board decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100 (2007).  

In unappealed July 1965 and October 1965 rating decisions, 
the RO continued the denial of service connection because 
there was no evidence of a relationship between the heart 
disorder and active service.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  In a July 1970 rating decision, the RO confirmed 
that service connection was denied because the evidence did 
not show any pre-existing heart disorder was aggravated by 
service or that the current heart disorder was incurred 
during service.  In a July 1971 decision, the Board 
determined that the claim should not be reopened because the 
newly submitted evidence of record did not establish a new 
factual basis.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In unappealed January 1974 and May 1975 rating decisions, the 
RO found no new and material evidence to reopen the claim.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In a March 1976 
rating decision, the RO again found no new and material 
evidence to reopen the claim.  In a July 1977 decision, the 
Board found that the claim should not be reopened because the 
newly submitted evidence did not establish a new factual 
basis.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
unappealed May and October 1978 rating decisions, the RO 
continued the denial of service connection because the 
evidence did not demonstrate a relationship between a current 
heart disorder and active service or that any pre-existing 
heart disorder was aggravated by service.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  In another October 1978 rating 
decision, the RO continued the denial of service connection.  
In a July 1980 decision, the Board found that the claim 
should not be reopened because the evidence did not 
demonstrate a new factual basis for the claim.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  In unappealed October 1988 and 
August 2003 rating decisions, the RO did not find new and 
material evidence to reopen the claim.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In January 2006, the veteran filed a claim to reopen his 
claim of entitlement to service connection for a heart 
disorder.  In a May 2006 rating decision, the RO did not find 
new and material evidence to reopen the veteran's claim 
because the evidence submitted was not new and did not raise 
a reasonable possibility of substantiating the claim.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for a heart disorder.  Such 
a determination, however, is not binding on the Board, and 
the Board must first decide whether new and material evidence 
has been received to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the August 2003 rating decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence of record at the time of the August 2003 rating 
decision includes November 1943 private medical records in 
which the veteran reported heart problems.  There was no 
heart murmur and the heart examination was negative.  The 
veteran's service personnel records indicate the veteran 
served in combat.  The veteran's February 1944 service 
entrance examination noted a functional pulmonic systolic 
murmur, not transmitted, inconstant.  May 1945 service 
records noted the impression was acute sinusitis and atypical 
pneumonia.  The veteran was observed for possibility of 
congenital heart disease.  There was no history of cardiac 
disease and the echocardiogram was normal.  In June 1945, the 
impression was acute nasopharyngitis and sinusitis.  An x-ray 
found a systolic murmur and there was possible congenital 
heart disease.  The June 1946 service discharge examination 
noted normal cardiovascular system.  A chest x-ray was 
normal.  In a September 1952 VA certificate of attending 
physician, the diagnosis was acute nasopharyngitis with 
secondary recurrence of rheumatic arthritis.  VA medical 
records indicated that the veteran was hospitalized for 1 
month beginning in May 1962.  Upon examination, there was a 
heart murmur.  The admission diagnosis was subacute bacterial 
endocarditis.  The veteran was released after 4 weeks with 
checkups every 2 weeks.  There was never an abnormal EKG and 
the diagnoses were rheumatic heart disease, aortic stenosis 
and insufficiency, and left ventricular enlargement.  In a 
December 1962 lay statement, the veteran asserted that his 
heart defect was formed during service when he was 
hospitalized for pneumonia.  

Also of record was a December 1963 VA medical record that 
diagnosed rheumatic heart disease, aortic stenosis, aortic 
insufficiency, and no evidence of myocardial insufficiency.  
An April 1963 private medical record noted a May 1955 
diagnosis of heart murmur.  At an August 1964 RO hearing, the 
veteran testified that he was hospitalized for heart fever 
during service.  In an October 1964 letter, a private 
physician opined that it was entirely possible that the heart 
disease was related to the inservice febrile illness.  In a 
July 1965 VA record, the diagnoses were valvular heart 
disease, rheumatic by presumption, aortic stenosis and 
insufficiency, and mitral insufficiency.  In a September 1965 
letter, a private physician opined that because the veteran 
did not have organic heart disease prior to service there was 
a good possibility that the veteran acquired valvular heart 
disease during the inservice febrile illness.  In a December 
1966 letter, a private physician opined that it was certainly 
possible that the inservice illness could have been rheumatic 
fever with subsequent development of valvular disease.  At a 
May 1970 RO hearing, the veteran testified that his current 
heart condition did not pre-exist service.  

In a July 1970 VA medical record, the examiner opined that 
the inservice illness was not rheumatic fever and did not 
aggravate any heart murmur, but also noted that the inservice 
illness was suggestive of an episode of rheumatic fever and 
may have created valvular damage which led to an episode of 
subacute bacterial endocarditis, but that there was no 
evidence the inservice illness was related to the current 
disorder.  In an April 1970 VA medical opinion, the examiner 
opined that the evidence of record did not suggest acute 
rheumatic fever during service, that subacute bacterial 
endocarditis was not acquired during service, and that 
although there was evidence to suggest that mild valvular 
disease existed prior to service, it had not been aggravated 
thereby.  In a December 1973 letter, a private physician 
stated that during service, the veteran's cardiac status had 
significantly changed and that she believed his current heart 
condition was related to service.  In a March 1975 letter, a 
private physician opined that the veteran's cardiac status 
markedly changed markedly in service and that she believed 
the heart disorder was service-related.  

In an April 1975 letter, a private physician opined that 
there was surely more than a reasonable doubt that the 
etiology of the veteran's cardiac disorder was rheumatic 
heart disease, but that it was impossible to discern the 
exact etiology of the murmurs.  At the April 1975 RO hearing, 
the veteran asserted that during his inservice 
hospitalization, the physicians were concerned with his 
heart.  In a July 1975 letter, a private physician opined 
that there was evidence that the veteran's heart murmur had 
been aggravated and that 2 cardiologists in the office found 
that there was a reasonable doubt that the heart disorder was 
service-related.  In a January 1978 lay statement, the 
veteran asserted that the VA medical opinions were erroneous 
and inconsistent and that he had no health problems prior to 
service.  March and May 1978 lay statements indicated that 
the veteran had been an active child and teenager and had had 
no obvious health conditions.  In an August 1978 letter, a 
private physician opined that the veteran's current cardiac 
murmurs had been present at induction.  In a March 1980 lay 
statement, the veteran asserted that he had been healthy 
prior to service and the VA medical opinions were 
inconsistent and did not properly address all the evidence of 
record.  At the October 1978 RO hearing, the veteran 
reiterated his concerns with the VA medical opinions.  

In an October 1978 letter, a private physician opined that if 
the veteran's inservice nasopharyngitis was caused by a 
streptococcal infection, that could have caused the rheumatic 
fever and if the rheumatic fever pre-existed service, the 
streptococcal infection could have aggravated it.  April 1979 
VA medical records diagnosed rheumatic heart disease.  At the 
August 1979 RO hearing, in a January 1980 lay statement, and 
at the March 1980 Board hearing, the veteran reported that 
the VA medical opinions were erroneous, that he had been an 
active and healthy child, and that his heart condition was 
aggravated by service.  In a December 2002 letter, a private 
physician opined that there was significant heart disease in 
1945 that caused the current heart disorder.  A February 2005 
VA examiner diagnosed severe aortic stenosis and found that 
any opinion linking this disorder to service required 
speculation.  

Evidence submitted after the August 2003 rating decision 
includes duplicates of private medical records, hearing 
transcripts, and lay statements already of file.  Also 
submitted were newspaper articles addressing treatment of 
veterans by VA.  VA medical records from April 2005, October 
2005, and April 2006 assessed severe aortic stenosis, 
congestive heart failure, atrial fibrillation, dilated 
cardiomyopathy, and history of sub-acute bacterial 
endocarditis.  Also newly of record was testimony from a 
March 2008 Board hearing.  The veteran testified that that 
the VA medical opinions of record contained erroneous dates, 
that the examiners did not properly consider the damage to 
his heart that occurred during his inservice hospitalization, 
that he was not provided a cardiac examination prior to 
service discharge, and that all of his private physicians 
thought his heart disorder was related to his inservice 
illness.  He asserted that he had a heart murmur prior to 
service, but no cardiovascular problems.  The veteran 
asserted that his heart difficulties began after his 
inservice illness.  

The evidence of record does not support a finding that new 
and material evidence has been submitted to reopen a claim.  
The evidence of record after the August 2003 rating decision 
is newly submitted because it was not previously before the 
RO.  38 C.F.R. § 3.156(a).  But the newly submitted evidence 
of record is not material.  38 C.F.R. § 3.156(a).  The 
service connection claim was originally denied and then not 
reopened because the evidence did demonstrate a relationship 
between a heart disorder and active service or that any heart 
disorder was aggravated by active service.  The newly 
submitted VA medical records demonstrate a current heart 
disorder and the veteran's hearing testimony contains 
assertions of erroneous and incomplete VA medical opinions.  
This evidence does not relate to an unestablished fact 
necessary to substantiate the claim, here, a relationship to 
service.  Moreover, the evidence is both duplicative and 
cumulative.  The newly submitted evidence thus does not raise 
a reasonable possibility of substantiating the claim and is 
not material.  38 C.F.R. § 3.156(a).  Accordingly, there is 
no new and material evidence and the veteran's claim for 
entitlement to service connection for a heart disorder is not 
reopened.

Moreover, as new and material evidence to reopen a finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).   


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for a heart disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


